This opinion is subject to administrative correction before final disposition.




                                 Before
                      GASTON, BAKER, and HOUTZ
                        Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                   JustinKhang P. NGUYEN
               Lance Corporal (E-3), U.S. Marine Corps
                             Appellant

                             No. 201900085

                           Decided: 28 April 2021

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                               Military Judge:
                              Jeffrey V. Munoz

 Sentence adjudged 19 December 2018 by a special court-martial con-
 vened at Marine Corps Air Ground Combat Center Twentynine Palms,
 California, consisting of a military judge sitting alone. Sentence ap-
 proved by the convening authority: reduction to E-1, confinement for
 11 months, and a bad-conduct discharge.

                          For Appellant:
       Lieutenant Commander Christopher K. Riedel, JAGC, USN

                               For Appellee:
                            Brian K. Keller, Esq.
              United States v. Nguyen, NMCCA No. 201900085
                            Opinion of the Court

                          _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).

                          _________________________

PER CURIAM:
    This case is before us a second time. On 21 November 2019, we found er-
ror in the convening authority’s approval of an adjudged $5,000 fine in light
of the automatic forfeitures imposed under Article 58b, UCMJ, for the ap-
proved term of confinement, which we found violated Rule for Courts-Martial
1107(d)(5). After we set aside the convening authority’s action and remanded
the case for new post-trial processing, the convening authority took action
disapproving the fine, which corrected the matter.
   After careful consideration of the record, submitted without assignment of
error, and in light of the new convening authority’s action, we have deter-
mined that the findings and sentence are now correct in law and fact and
that no error materially prejudicial to Appellant’s substantial rights occurred.
Uniform Code of Military Justice arts. 59, 66, 10 U.S.C. §§ 859, 866.
   The findings and sentence are AFFIRMED.


                                FOR THE COURT:




                                RODGER A. DREW, JR.
                                Clerk of Court




                                       2